                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 15-cr-00065-BLF-2
                                   8                       Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         STAY OF EXECUTION
                                  10     JYH-CHAU HORNG,                                    [ECF 435]
                                  11                       Defendant.

                                  12
Northern District of California




                                              On February 11, 2020, the Court sentenced Defendant Henry Horng for two counts of filing
 United States District Court




                                  13   false federal income tax returns in violation of 26 U.S.C. § 7206(1) and one count of making false
                                  14   statements to a government agency in violation of 18 U.S.C. § 1001(a)(2), of which he was found
                                  15   guilty by a jury in June 2018. ECF 431; see ECF 430 at 1, ECF 284. At the sentencing, the parties
                                  16   agreed upon a surrender date of March 25, 2020. Then, on March 4, 2020, Defendant Horng filed
                                  17   a motion to stay execution of his sentence until January 4, 2021. ECF 433 (“Mot.”). This would be
                                  18   a delay of more than 8 months. In his motion, Horng says that he seeks this delay so that he can
                                  19   assist his daughter—who is junior in high school—with her college applications. See Mot. at 1.
                                  20   Thus, his requested surrender date of January 4, 2021 is after the due dates for her all prospective
                                  21   schools. Id. at 2 n.1. The Government opposed the motion, ECF 435 (“Response”), and it is now
                                  22   before the Court.
                                  23          The Court DENIES Horng’s motion. “A stay is not a matter of right. . . . It is instead ‘an
                                  24   exercise of judicial discretion.’” Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (quoting Nken
                                  25   v. Holder, 556 U.S. 418, 434 (2009)) (alterations in original); Wilke v. United States, 422 F.2d 1298,
                                  26   1299 (9th Cir. 1970) (“The district court clearly acted within its discretion in denying his motion to
                                  27   postpone sentence.”). Sadly, innocent family members suffer the consequences of the illegal
                                  28   conduct of their loved ones in all cases. Often the consequences are dire, such as loss of the sole
                                   1   wage earner or caregiver. The Court does not ignore these hardships and values the critical role

                                   2   parents play in guiding their children through challenging times. That said, and recognizing the

                                   3   impact that Horng’s incarceration will have upon his family and specifically his daughter, the Court

                                   4   does not believe Horng has sufficiently justified the lengthy delay sought. A stay of 8 months is an

                                   5   extraordinary accommodation and must be justified by equally extraordinary circumstances. Horng

                                   6   has not shown that such circumstances are present, wherefore the Court DENIES the motion.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: March 12, 2020

                                  11                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
